RIFKIND, District Judge.
This is an application by the plaintiff for an interlocutory injunction to restrain violations by defendant of M.P.R. 574, relating to cattle and calves.
From the affidavit submitted in support of the application it appears that defendant paid, during the accounting period January 29, 1945 to March 1, 1945, $74,195.32 for cattle subject to a ceiling of $69,828.95. The violation is admitted. The degree of over-payment is serious. The only circumstance suggested in opposition to the motion is that the regulations present grave difficulties in compliance. That is a defense which in effect challenges the validity or the wisdom of the Regulation. It is a defense which has been withdrawn from the jurisdiction of the district courts. Moreover, the degree of over-payment justifies an inference of calculated disregard of the Regulation.
Motion granted. Submit proposed findings and order on two days’ notice.